Citation Nr: 1646383	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  10-14 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for skin rashes, to include as due to exposure to herbicides/Agent Orange.  

2.  Entitlement to an initial compensable disability rating prior to April 27, 2016 and an initial disability rating in excess of 10 percent from April 27, 2016 for a scar of the anteromedial aspect of the right leg.  

3.  Entitlement to an initial compensable disability rating prior to May 6, 2011 and an initial disability rating in excess of 10 percent from May 6, 2011 for a scar of midline sternum.  

4.  Entitlement to a compensable disability rating for erectile dysfunction.  


WITNESSESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to July 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  Rating decisions in February 2010 and September 2011 fully addressed issues that had previously been on appeal and they are no longer in appellate status.  

The Veteran testified at a hearing at the VA Central Office before the undersigned Veterans Law Judge of the Board (Central Office hearing) in August 2016.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for skin rashes and a compensable disability rating for impotence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the duration of the appeal, the probative evidence of record demonstrates that the Veteran's scar of the anteromedial aspect of the right leg is productive of a superficial, nonlinear scar on the right lower extremity, measuring 5 centimeters (cm) by 1 cm, with pain; there is no evidence of any scar that is deep and nonlinear, superficial and nonlinear involving an area of 144 square inches (929 sq. cm.) or greater, three or four scars that are unstable or painful scars, or a scar causing limitation of function of the affected part.  

2.  Throughout the duration of the appeal, the probative evidence of record demonstrates that the Veteran's scar of midline sternum is productive of a superficial, nonlinear scar on the anterior trunk, measuring 20 cm by 2 cm (6 square cm), that is painful; there is no evidence of any scar that is deep and nonlinear, superficial and nonlinear involving an area of 144 square inches (929 sq. cm.) or greater, three or four scars that are unstable or painful scars, or a scar causing limitation of function of the affected part.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, though no higher, prior to April 27, 2016, for a scar of the anteromedial aspect of the right leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes (DCs) 7801-7805 (2015).  

2.  The criteria for an initial disability rating in excess of 10 percent for a scar of the anteromedial aspect of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, DCs 7801-7805 (2015).  

3.  The criteria for an initial 10 percent disability rating, though no higher, prior to May 6, 2011 for a scar of midline sternum have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, DCs 7801-7805 (2015).  

4.  The criteria for an initial disability rating in excess of 10 percent for a scar of the midline sternum have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, DCs 7801-7805 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify was satisfied by an April 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), private and VA medical records, VA examinations and statements and testimony from the Veteran and his spouse.  

The March 2010 and April 2016 VA examinations reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria for the Veteran's scars.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran's scar of the anteromedial aspect of the right leg was assigned a noncompensable (0 percent) disability rating prior to April 27, 2016 and a 10 percent disability rating thereafter under 38 C.F.R. § 4.118, DC 7804 (2015).  The Veteran's scar of the midline sternum was assigned a noncompensable (0 percent) disability rating prior to May 5, 2011 and a 10 percent disability rating thereafter under 38 C.F.R. § 4.118, DC 7804.  

DC 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Where there is evidence of such a scar area or areas exceeding 6 square inches (39 sq. cm.), a 10 percent evaluation will be assigned.  A 20 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 12 square inches (77 sq. cm.).  A 30 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 72 square inches (465 sq. cm.).  A 40 percent evaluation for area or areas exceeding 144 square inches (929 sq. cm.) is assignable.  38 C.F.R. § 4.118, DC 7801 (2015).  

Note (1) to DC 7801 defines a deep scar which is one associated with underlying soft tissue damage.  Id.  

Note (2) to DC 7801 provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and not located on the face, head or neck.  Id.  

Under DC 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  Under Note (1) to DC 7802, a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; five or more scars that are unstable or painful warrant a 30 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118.

Under DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be evaluated under an appropriate DC.  38 C.F.R. § 4.118.  

With respect to the Veteran's scar of the anteromedial aspect of the right leg, the probative evidence of record demonstrates that, throughout the duration of the appeal, the Veteran's scar of the anteromedial aspect of the right leg is productive of a superficial, nonlinear scar on the right lower extremity, measuring 5 centimeters (cm) by 1 cm, with pain; there is no evidence of any scar that is deep and nonlinear, superficial and nonlinear involving an area of 144 square inches (929 sq. cm.) or greater, three or four scars that are unstable or painful scars, or a scar causing limitation of function of the affected part.  Although the March 2010 VA examination noted there was no pain on examination of the scar, the Veteran complained of pain with this scar, which he is competent to report.  Therefore, in considering the evidence demonstrating one painful scar, the evidence of record more nearly approximates a 10 percent disability rating, though no higher, is warranted for a scar of the anteromedial aspect of the right leg throughout the duration of the appeal  

With respect to the Veteran's scar of the midline sternum, the probative evidence of record demonstrates that, throughout the duration of the appeal, the Veteran's scar of midline sternum is productive of a superficial, nonlinear scar on the anterior trunk, measuring 20 cm by 2 cm (6 square cm), that is painful; there is no evidence of any scar that is deep and nonlinear, superficial and nonlinear involving an area of 144 square inches (929 sq. cm.) or greater, three or four scars that are unstable or painful scars, or a scar causing limitation of function of the affected part.  Therefore, in considering the evidence demonstrating one painful and unstable scar, the evidence of record more nearly approximates a 10 percent disability rating, though no higher, is warranted for a scar of the midline sternum throughout the duration of the appeal  

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing and witnessing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding his current symptoms and the effects on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  However, where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, characterization of the scars and the severity of symptoms.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Therefore, the probative evidence of record reflects that, throughout the duration of the appeal, the Veteran's scar of the anteromedial aspect of the right leg more nearly approximates a 10 percent disability rating, though no higher, under DC 7804.  38 C.F.R. § 4.118.  The probative evidence of record also reflects that, throughout the duration of the appeal, the Veteran's scar of the midline sternum more nearly approximates a 10 percent disability rating, though no higher, under DC 7804.  38 C.F.R. § 4.118.  

Accordingly, the Board concludes that the Veteran's scars of the anteromedial aspect of the right leg and midline sternum do not warrant disability ratings in excess of 10 percent at any time throughout the duration of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Extraschedular and Other Considerations

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's scars are contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected scars such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Moreover, the collective impact of the Veteran's service-connected disabilities does not affect the scars apart from what the current scheduler criteria provide for each service-connected scar.  Additionally, the collective impact of the service-connected disabilities has not caused any combined experience leading to any additional disability which has not been provided for under the current scheduler criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

In effectuating the grants of 10 percent ratings from the date of service connection for these two scars, this will lead to an earlier date of schedular housebound status by the combination of ratings.  38 U.S.C.A. § 1114(s).


ORDER

An initial 10 percent disability rating, though no higher, prior to April 27, 2016, for a scar of the anteromedial aspect of the right leg is granted, subject to the regulations applicable to the payment of monetary benefits; a 10 percent rating should be applied from the date of service connection.   

Throughout the duration of the appeal, an initial disability rating in excess of 10 percent for a scar of the anteromedial aspect of the right leg is denied.  

An initial 10 percent disability rating, though no higher, prior to May 6, 2011 for a scar of midline sternum is granted, subject to the regulations applicable to the payment of monetary benefits; a 10 percent rating should be applied from the date of service connection.   


Throughout the duration of the appeal, an initial disability rating in excess of 10 percent for a scar of the midline sternum is denied.


REMAND

In light of the STRs demonstrating treatment for skin disabilities including eczema, urticaria, rashes and xerosis, his service information which support that he was exposed to Agent Orange in service (which the RO has conceded), the Veteran's testimony in the August 2016 Central Office hearing that he was exposed to herbicides in service and was treated for skin rashes during his active service which continued since that time, the current VA medical records which reflect that he has a current diagnosis for eczema, and the fact that the Veteran is already service-connected for eczema of the left shoulder, the Board finds that an adequate VA examination and etiology opinion are required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a skin disability other than his service-connected eczema, and, if so, whether any additionally diagnosed skin disability originated during active service or was otherwise caused by or related to active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Although a VA examination and opinion were provided for the Veteran's erectile dysfunction in April 2016, the opinion is inadequate, as the VA examiner failed to provide a physical examination of the penis, noting that a penis examination was not relevant to the condition.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Subsequent to the last VA examination of the Veteran's erectile dysfunction, the Veteran's testimony indicate this condition has worsened, as he indicated he currently had a penis deformity, which is relevant to assessing whether a higher disability rating is warranted.  See August 2016 Central Office hearing.  Therefore, a new VA examination is necessary to adequately determine the current severity of the Veteran's impotence/erectile dysfunction and the effects on his employability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of his skin.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of any identified skin disability, other than his already service-connected eczema of the left shoulder.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the Veteran's skin disability should consist of all necessary testing.  

Please review the Veteran's reported history carefully.  Specifically of note in the record are: (1) STRs demonstrating treatment for skin disabilities including eczema, urticaria, rashes and xerosis, (2) his service information which support that he was exposed to Agent Orange in service (which the RO has conceded), (3) the Veteran's testimony in the August 2016 Central Office hearing that he was exposed to herbicides in service and was treated for skin rashes during his active service which continued since that time and (4) the current VA medical records which reflect that he has a current diagnosis for eczema.  

Please note: the Veteran is competent to attest to any lay observable symptoms and past treatment.  

The examiner is asked to answer the following:  

(a).  Please specify all current skin diagnosis(es), including any additional diagnoses of eczema other than on the left shoulder.  

(b).  The examiner is then asked to furnish an opinion with respect to the following:

(i).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed skin disability other than eczema of the left shoulder:  (i) had its onset during his period of active duty from March 1968 to July 1988; or, (ii) that such disorder was caused by any incident or event that occurred during such period, including the conceded exposure to herbicides during active service.  

It is most essential the examiner provide explanatory rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Upon receipt of all additional records, schedule the Veteran for a VA examination of his impotence/erectile dysfunction.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The examiner is asked to report on whether there is any penis deformity with loss of erectile power.  

4.  Ensure the examiners' opinions are responsive to the determinative issues of etiology and current findings at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

5.  Then, readjudicate the claims for service connection for skin rashes and an increased rating for impotence in light of this and all other additional evidence.  If the claims are denied, send the Veteran (and his representative, if any) a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


